Exhibit 10.15

 

EXECUTION COPY

 

$250,000,000

 

DEL MONTE CORPORATION

 

6¾% SENIOR SUBORDINATED NOTES DUE 2015

 

PLACEMENT AGREEMENT

 

January 25, 2005



--------------------------------------------------------------------------------

January 25, 2005

 

Morgan Stanley & Co. Incorporated

Banc of America Securities LLC

Lehman Brothers Inc.

J.P. Morgan Securities Inc.

c/o   Morgan Stanley & Co. Incorporated     1585 Broadway     New York, New York
10036

 

Dear Sirs and Mesdames:

 

Del Monte Corporation, a Delaware corporation (the “Company”), proposes to sell
to the several purchasers named in Schedule I hereto (the “Placement Agents”) an
aggregate of $250,000,000 principal amount of the Company’s 6¾% Senior
Subordinated Notes due 2015 (the “Securities”) to be issued pursuant to the
provisions of an Indenture to be dated on or about February 8, 2005 (the
“Indenture”) among the Company, Del Monte Foods Company, a Delaware corporation
(“Holdings”), the Guarantors (as defined below), and Deutsche Bank Trust Company
Americas, as Trustee (the “Trustee”). In connection with the sale of the
Securities to the Placement Agents, the Company and Holdings will enter into a
Registration Rights Agreement (the “Registration Rights Agreement”) with the
Placement Agents, substantially in the form attached hereto as Exhibit A.

 

The Securities will be guaranteed by (1) Holdings, (2) the subsidiaries of the
Company listed in Schedule II herein (the “Company Subsidiary Guarantors”), (3)
any subsidiary of the Company formed or acquired after the Closing Date (as
defined in Section 4 hereof) that executes an additional guarantee in accordance
with the terms of the Indenture and (4) the respective successors and assigns of
the entities referred to in (1), (2) and (3) above (the entities referred to in
(1), (2), (3) and (4) above, collectively, the “Guarantors”) pursuant to their
guarantees (the “Guarantees”).

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).

 

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum to be used by the Placement Agents to confirm sales
of the Securities (the “Final Memorandum” and, with the Preliminary Memorandum,
each a “Memorandum”), including or incorporating by reference a description of
the terms of the Securities, the terms of the offering and a description of the
Company and Holdings. As used herein, the term “Memorandum” shall include in
each case the documents incorporated by reference therein and shall include
amendments and supplements thereto. The terms “supplement”, “amendment” and
“amend” as used herein with respect to a Memorandum shall include all documents
incorporated by reference in the Preliminary Memorandum or Final Memorandum, as
the case may be, that are filed by Holdings with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) subsequent to the date of such Memorandum until
all of the Securities have been sold.

 

2



--------------------------------------------------------------------------------

1. Representations and Warranties of the Company and Holdings. The Company and
Holdings, jointly and severally, represent and warrant to, and agree with, you
that:

 

(a) (i) Each document, if any, filed or to be filed by Holdings pursuant to the
Exchange Act and incorporated or deemed to be incorporated by reference in
either Memorandum complied or will comply when so filed in all material respects
with the Exchange Act and the applicable rules and regulations of the Commission
thereunder and (ii) the Preliminary Memorandum at its date did not contain, and
the Final Memorandum at its date and on the Closing Date will not contain, any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in either
Memorandum based upon information relating to any Placement Agent that is
furnished to Holdings or the Company in writing by such Placement Agent
expressly for use therein.

 

(b) Each of the Company and Holdings has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in each Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on Holdings, the Company
and each of their direct and indirect subsidiaries, taken together as a whole
(“Material Adverse Effect”). As of the date hereof, Holdings does not have any
direct subsidiaries other than the Company, and on the Closing Date, Holdings
will not have any direct subsidiaries other than the Company.

 

(c) Each material subsidiary of the Company (the “Company Subsidiaries”) has
been duly incorporated, is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has the corporate power
and authority to own its property and to conduct its business as described in
each Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock of the
Company and each Company Subsidiary have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company or Holdings, as the case may be, free and clear of all liens,
encumbrances, equities or claims, except to the extent that the shares of
capital stock of the Company and each Company Subsidiary secure or will secure
obligations under the Company’s Credit Agreement (as defined in the Indenture).

 

3



--------------------------------------------------------------------------------

(d) This Agreement has been duly authorized, executed and delivered by the
Company and Holdings.

 

(e) The Securities have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Placement Agents in accordance with the terms
of this Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity, and will be entitled to the benefits of the Indenture.

 

(f) On or prior to the Closing Date, the Guarantees by Holdings and the Company
Subsidiary Guarantors will be duly authorized and, when such Guarantees and the
Securities have been executed and assuming the Securities have been
authenticated, all in accordance with the provisions of the Indenture, and the
Securities have been delivered to and paid for by the Placement Agents in
accordance with the terms of this Agreement, the Guarantees by Holdings and the
Company Subsidiary Guarantors will be valid and binding obligations of Holdings
and each Company Subsidiary Guarantor, as the case may be, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture.

 

(g) On or prior to the Closing Date, (i) the Indenture will be duly authorized,
executed and delivered by, and will be a valid and binding agreement of, the
Company, Holdings and each Company Subsidiary Guarantor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity; and (ii) the Registration Rights Agreement will be duly authorized,
executed and delivered by, and will be a valid and binding agreement of, the
Company, Holdings and each Company Subsidiary Guarantor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity and except as rights to indemnification and contribution under the
Registration Rights Agreement may be limited by applicable law.

 

(h) The execution and delivery by the Company, Holdings and each Company
Subsidiary Guarantor of, and the performance by the Company, Holdings and each
Company Subsidiary Guarantor of its respective obligations under, this
Agreement, the Indenture, the Registration Rights Agreement, the Guarantees and
the Securities (collectively, the “Transaction Documents”) to which it is a
party will not contravene any provision of applicable law or the certificate of
incorporation or by-laws of the Company, Holdings or such Company Subsidiary
Guarantor, as the case may be, or any agreement or other instrument binding upon
the Company, Holdings or any of the Company Subsidiaries, the contravention of
which agreement or instrument would be expected to have a Material Adverse
Effect, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over Holdings, the Company or any of the Company
Subsidiaries, as the case may be, the contravention of which judgment, order or
decree would be expected to have a Material Adverse Effect, and no

 

4



--------------------------------------------------------------------------------

consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company,
Holdings or such Company Subsidiary Guarantor of its respective obligations
under the Transaction Documents to which it is a party, except (A) as already
have been obtained and (B) such as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the
Securities or (C) such as may be required under the Securities Act in connection
with the performance by the Company and Holdings of their obligations under the
Registration Rights Agreement.

 

(i) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of Holdings, the Company
and the Company Subsidiaries, taken together as a whole, from that set forth in
the Memorandum.

 

(j) There are no legal or governmental proceedings pending or, to the knowledge
of the Company and Holdings, threatened to which Holdings, the Company or any of
the Company Subsidiaries is a party or to which any of the properties of
Holdings, the Company or any of the Company Subsidiaries is subject, other than
proceedings described in the Memorandum or any proceedings that would not have
(i) a Material Adverse Effect or (ii) a material adverse effect on the power or
ability of the Company, Holdings and each Company Subsidiary Guarantor to
perform its respective obligations under the Transaction Documents to which it
is a party or to consummate the transactions contemplated by the Memorandum.

 

(k) The Company, Holdings and the Company Subsidiaries (i) are in compliance
with all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, have a Material
Adverse Effect or as described in the Memorandum.

 

(l) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect, except as described in the
Memorandum.

 

(m) The Company, Holdings and the Company Subsidiaries are in compliance with
all laws, ordinances or regulations of any governmental authority applicable to
any of them or their respective operations, except where such noncompliance
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect or as described in the Memorandum.

 

5



--------------------------------------------------------------------------------

(n) None of Holdings, the Company or any Company Subsidiary Guarantor is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Final Memorandum, none
of Holdings, the Company or any Company Subsidiary Guarantor will be required to
register as, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

(o) None of the Company, Holdings, the Company Subsidiary Guarantors or their
respective affiliates (as defined in Rule 501(b) of Regulation D under the
Securities Act, an “Affiliate”) has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) that is or will be integrated
with the sale of the Securities or the Guarantees in a manner that would require
the registration under the Securities Act of the Securities or the Guarantees or
(ii) engaged in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) in connection
with the offering of the Securities or the Guarantees or in any manner involving
a public offering within the meaning of Section 4(2) of the Securities Act.

 

(p) None of the Company, Holdings, the Company Subsidiary Guarantors or their
respective Affiliates or any person acting on its or their behalf has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities or the Guarantees, and the Company, Holdings, the
Company Subsidiary Guarantors and their respective Affiliates and, to the
knowledge of Holdings and the Company, any person acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(q) Assuming the accuracy of the representations and warranties and the
performance of the agreements of the Placement Agents contained in this
Agreement, it is not necessary in connection with the offer, sale and delivery
of the Securities or the Guarantees to the Placement Agents in the manner
contemplated by this Agreement to register the Securities or the Guarantees
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”).

 

(r) The Securities and the Guarantees satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act.

 

(s) Subsequent to the respective dates as of which information is given in the
Memorandum, (1) none of Holdings, the Company nor any of the Company
Subsidiaries has incurred any liability or obligation, direct or contingent, or
entered into any transaction not in the ordinary course of business, in either
case that is material to Holdings, the Company and their direct and indirect
subsidiaries, taken together as a whole; (2) neither the Company nor Holdings
has purchased any of its outstanding capital stock, or declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (3) there has not been any

 

6



--------------------------------------------------------------------------------

material adverse change in the capital stock, short-term debt or long-term debt
of Holdings, the Company or the Company Subsidiaries, except in each case as
described in the Memorandum.

 

(t) None of the Company, Holdings or any of the Company Subsidiaries is a party
to or bound by any non-competition agreement or any other agreement or
obligation that materially limits or will materially limit the Company, Holdings
or any of the Company Subsidiaries from engaging in their respective businesses,
except as would not reasonably be expected to have a Material Adverse Effect or
as described in the Memorandum.

 

(u) Holdings, the Company and the Company Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them that is material to the business of Holdings,
the Company and the Company Subsidiaries, taken together as a whole, in each
case free and clear of all liens, encumbrances and defects, except such as are
described in the Memorandum or such as do not materially affect the value of
such property and do not materially interfere with the use made and currently
proposed to be made of such property by Holdings, the Company and the Company
Subsidiaries. Any real property and buildings held under lease by Holdings, the
Company or the Company Subsidiaries are held by them under valid, subsisting and
enforceable leases, except as are not material and do not interfere with the use
made and currently proposed to be made of such property and buildings by
Holdings, the Company or the Company Subsidiaries and except as described in the
Memorandum.

 

(v) Except as described in the Memorandum, Holdings, the Company and the Company
Subsidiaries own or possess, or can acquire on reasonable terms, all material
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them. None of Holdings, the Company or any of the Company
Subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect, except as described in the
Memorandum.

 

(w) No labor dispute with the employees of Holdings, the Company or any of the
Company Subsidiaries exists that is material to Holdings, the Company and their
direct and indirect subsidiaries, taken together as a whole, except as described
in the Memorandum, or, to the knowledge of Holdings, the Company or any of the
Company Subsidiaries, is imminent. None of Holdings, the Company or any of the
Company Subsidiaries is aware of any existing, threatened or imminent labor
disturbance by the employees of any of its or their principal suppliers,
manufacturers or contractors that would result in a Material Adverse Effect.

 

(x) Holdings, the Company and each of the Company Subsidiaries are insured by
insurers believed by Holdings and the Company to be of recognized financial

 

7



--------------------------------------------------------------------------------

responsibility against such losses and risks and in such amounts as are believed
to be reasonable for the businesses in which they are engaged; none of Holdings,
the Company or any of the Company Subsidiaries has been refused any insurance
coverage sought or applied for; and none of Holdings, the Company or any of the
Company Subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
substantially similar coverage from substantially similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except in each case as described in the Memorandum.

 

(y) Holdings, the Company and the Company Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
authorities necessary to conduct their respective businesses, except to the
extent that the failure to possess such certificates, authorizations or permits
would not have a Material Adverse Effect. None of Holdings, the Company or any
of the Company Subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect, except as described in
the Memorandum.

 

(z) Holdings, the Company and each of the Company Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(1) transactions are executed in accordance with management’s general or
specific authorizations; (2) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (3) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Placement Agents, and each Placement Agent, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Securities set forth in Schedule I
hereto opposite its name at a purchase price of 98.00% of the principal amount
thereof.

 

The Company and Holdings hereby agree that, without the prior written consent of
Morgan Stanley & Co. Incorporated on behalf of the Placement Agents, they will
not, and the Company and Holdings will cause the Company Subsidiary Guarantors
to not, during the period beginning on the date hereof and continuing through
and including the Closing Date, offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or any Guarantor or warrants to
purchase debt securities of the Company or any Guarantor substantially similar
to the Securities (other than the sale of the Securities under this Agreement).

 

3. Terms of Offering. You have advised the Company that the Placement Agents
will make an offering of the Securities purchased by the Placement Agents
hereunder on the terms set forth in the Final Memorandum, as soon as practicable
after this Agreement is entered into as in your judgment is advisable.

 

8



--------------------------------------------------------------------------------

4. Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Placement
Agents at 10:00 a.m., New York City time, on February 8, 2005, or at such other
time on the same or such other date, not later than February 22, 2005, as shall
be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

 

Certificates for the Securities shall be in definitive form or global form, as
specified by you, and registered in such names and in such denominations as you
shall request in writing not later than one full business day prior to the
Closing Date. The certificates evidencing the Securities shall be delivered to
you on the Closing Date for the respective accounts of the several Placement
Agents, with any transfer taxes payable in connection with the transfer of the
Securities to the Placement Agents duly paid by Holdings or the Company.

 

5. Conditions to the Placement Agents’ Obligations. The several obligations of
the Placement Agents to purchase and pay for the Securities on the Closing Date
are subject to the following conditions (any of which may be waived by the
Placement Agents in writing):

 

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company and Holdings, taken individually or taken
together, or any of the Company’s or Holdings’ securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

 

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of Holdings, the Company and the Company
Subsidiaries, taken together as a whole, from that set forth in the Final
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement) that, in your judgment, is material and adverse and that
makes it, in your judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the Final Memorandum.

 

(b) The Placement Agents shall have received on the Closing Date a certificate,
dated the Closing Date and signed by either two executive officers or an
executive officer and an assistant treasurer of each of the Company and
Holdings, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company and Holdings contained in this
Agreement are true and correct as of the Closing Date and that the Company and
Holdings have complied in all material respects

 

9



--------------------------------------------------------------------------------

with all of the agreements and satisfied all of the conditions on their part to
be performed or satisfied hereunder on or before the Closing Date. The officers
signing and delivering such certificate may rely upon the best of their
knowledge as to proceedings threatened.

 

(c) The Placement Agents shall have received on the Closing Date an opinion of
Gibson, Dunn & Crutcher LLP, outside counsel for the Company and Holdings, dated
the Closing Date, to the effect set forth in Exhibit B. Such opinion shall be
rendered to the Placement Agents at the request of the Company and shall so
state therein.

 

(d) The Placement Agents shall have received on the Closing Date an opinion of
James Potter, General Counsel of Holdings, dated the Closing Date, to the effect
set forth in Exhibit C. Such opinion shall be rendered to the Placement Agents
at the request of Holdings and shall so state therein.

 

(e) The Placement Agents shall have received on the Closing Date an opinion of
Shearman & Sterling LLP, counsel for the Placement Agents, dated the Closing
Date, in form and substance reasonably satisfactory to the Placement Agents.

 

(f) The Placement Agents shall have received on each of (i) the date not later
than the date the Final Memorandum is furnished to the Placement Agents pursuant
to Section 6(a) hereof and (ii) the Closing Date a letter, dated the date hereof
or the Closing Date, as the case may be, in form and substance satisfactory to
the Placement Agents, from KPMG LLP, an independent registered public accounting
firm, containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information of the Company and Holdings
contained in or incorporated by reference into the Final Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off date” not
earlier than the date hereof.

 

(g) The Placement Agents shall have received on each of (i) the date not later
than the date the Final Memorandum is furnished to the Placement Agents pursuant
to Section 6(a) hereof and (ii) the Closing Date a letter, dated the date hereof
or of the Closing Date, as the case may be, in form and substance satisfactory
to the Placement Agents, from PricewaterhouseCoopers LLP, an independent
registered public accounting firm, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information of the
Company contained in or incorporated by reference into the Final Memorandum.

 

(h) The Placement Agents shall have received on each of the date hereof and the
Closing Date a certificate, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Placement Agents, from
the Company, signed by the principal financial or accounting officer of or for
the Company, to the effect that the signer of such certificate has performed (or
members of his or her staff acting under his or her supervision have performed)
certain specified procedures as a result of which such signer has determined
that certain numerical and statistical information set forth in the Final
Memorandum, specified by the Placement Agents, has been derived from, and agrees
with, the records of the Company.

 

10



--------------------------------------------------------------------------------

(i) The issuance of the Securities will not cause a default or event of default
under the Credit Agreement (as defined in the Indenture).

 

(j) Concurrently with the Closing Date, the Company and the Guarantors shall
have executed and delivered the Indenture to the Trustee.

 

(k) The Placement Agents shall have received signed counterparts of the
Registration Rights Agreement.

 

6. Covenants of the Company and Holdings. In further consideration of the
agreements of the Placement Agents contained in this Agreement, the Company and
Holdings covenant with each Placement Agent as follows:

 

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the third business day prior to the Closing Date and during
the period mentioned in Section 6(c), as many copies of the Final Memorandum,
any documents incorporated by reference therein and any supplements and
amendments thereto as you may reasonably request.

 

(b) Before amending or supplementing either Memorandum, to furnish to you a copy
of each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

 

(c) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Placement Agents, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Placement
Agents, it is necessary to amend or supplement the Final Memorandum to comply
with applicable law, forthwith to prepare and furnish to the Placement Agents,
either amendments or supplements to the Final Memorandum so that the statements
in the Final Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law.

 

(d) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

 

(e) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its respective obligations under this
Agreement, including: (i) the fees, disbursements and expenses of its respective
counsel and respective accountants in connection with the issuance and sale of
the Securities and all other fees or

 

11



--------------------------------------------------------------------------------

expenses in connection with the preparation of each Memorandum and all
amendments and supplements thereto, including all printing costs associated
therewith, and the delivering of copies thereof to the Placement Agents, in the
quantities herein above specified, (ii) all costs and expenses related to the
transfer and delivery of the Securities to the Placement Agents, including any
transfer or other taxes payable thereon (other than as set forth in Section 4),
(iii) the cost of printing or producing any Blue Sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in Section
6(d) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Placement Agents in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum, (iv) any fees
charged by rating agencies for the rating of the Securities, (v) the fees and
expenses, if any, incurred in connection with the admission of the Securities
for trading in PORTAL or any appropriate market system, (vi) the costs and
charges of the Trustee and any transfer agent, registrar or depositary, (vii)
the cost of the preparation, issuance and delivery of the Securities, (viii) the
costs and expenses of the Company and Holdings relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and Holdings and any
such consultants, and the cost of any aircraft chartered in connection with the
road show, and (ix) all other cost and expenses incident to the performance of
the obligations of the Company and Holdings hereunder for which provision is not
otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 8, and the last paragraph of Section 10, the
Placement Agents will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.

 

(f) None of the Company, any Guarantor or any of their respective Affiliates
will sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in the Securities Act) which could be
integrated with the sale of the Securities or the Guarantees in a manner which
would require the registration under the Securities Act of the Securities or the
Guarantees.

 

(g) Not to solicit any offer to buy or offer or sell the Securities or the
Guarantees by means of any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

(h) While any of the Securities or the Guarantees endorsed thereon remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller or holder of such Securities or any
prospective purchaser designated by such seller or holder the information
specified in Rule 144A(d)(4) under the Securities Act, unless Holdings is then
subject to Section 13 or 15(d) of the Exchange Act.

 

12



--------------------------------------------------------------------------------

(i) If requested by you, to use its reasonable best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
relating to trading in the PORTAL Market.

 

(j) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Placement Agents) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the Securities
or the Guarantees, and the Company and its Affiliates and each person acting on
its or their behalf (other than the Placement Agents) will comply with the
offering restrictions requirement of Regulation S.

 

(k) During the period of two years after the Closing Date, the Company and
Holdings will not, and will not permit any of their respective “affiliates” (as
defined in Rule 144 under the Securities Act) to resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

 

(l) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

 

7. Offering of Securities; Restrictions on Transfer.

 

(a) Each Placement Agent, severally and not jointly, represents and warrants
that such Placement Agent is a qualified institutional buyer as defined in Rule
144A under the Securities Act (a “QIB”). Each Placement Agent, severally and not
jointly, agrees with the Company that (i) it will not solicit offers for, or
offer or sell, such Securities or Guarantees by any form of general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act and (ii) it will solicit offers for such
Securities only from, and will offer such Securities only to, persons that it
reasonably believes to be (A) in the case of offers inside the United States,
QIBs and (B) in the case of offers outside the United States, to persons other
than U.S. persons (“foreign purchasers,” which term shall include dealers or
other professional fiduciaries organized in the United States acting on a
discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that, in each
case, in purchasing such Securities are deemed to have represented and agreed as
provided in the Final Memorandum under the caption “Transfer Restrictions”. As
used in this Section 7(a), the terms “United States” and “U.S. person” have the
meanings set forth in Regulation S under the Securities Act.

 

13



--------------------------------------------------------------------------------

(b) Each Placement Agent, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

 

(i) such Placement Agent understands that no action has been or will be taken in
any jurisdiction by Holdings or the Company that would permit a public offering
of the Securities or the Guarantees, or possession or distribution of either
Memorandum or any other offering or publicity material relating to the
Securities or the Guarantees, in any country or jurisdiction where action for
that purpose is required;

 

(ii) such Placement Agent will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or Guarantees or has in its possession or distributes either Memorandum or any
such other material, in all cases at its own expense;

 

(iii) the Securities and the Guarantees have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or Regulation S under the Securities Act or pursuant to another exemption from
the registration requirements of the Securities Act;

 

(iv) such Placement Agent has offered the Securities and the Guarantees and will
offer and sell the Securities and the Guarantees (A) as part of their
distribution at any time and (B) otherwise until 40 days after the later of the
commencement of the offering and the Closing Date, only in accordance with Rule
903 of Regulation S or as otherwise permitted in Section 7(a); accordingly,
neither such Placement Agent, its Affiliates nor any persons acting on its or
their behalf have engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities or the Guarantees,
and any such Placement Agent, its Affiliates and any such persons have complied
and will comply with the offering restrictions requirement of Regulation S;

 

(v) such Placement Agent has (A) not offered or sold and, prior to the date six
months after the Closing Date, will not offer or sell any Securities to persons
in the United Kingdom except to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments (as principal or
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995,
as amended, (B) complied and will comply with all applicable provisions of the
Financial Services and Markets Act 2000 (the “FSMA”) with respect to anything
done by it in relation to the Securities in, from or otherwise involving the
United Kingdom, and (C) only communicated or caused to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
the Securities in circumstances in which section 21(1) of the FSMA does not
apply to the Company;

 

(vi) such Placement Agent understands that the Securities and the Guarantees
have not been and will not be registered under the Securities and

 

14



--------------------------------------------------------------------------------

Exchange Law of Japan, and represents that it has not offered or sold, and
agrees not to offer or sell, directly or indirectly, any Securities or
Guarantees in Japan or for the account of any resident thereof except pursuant
to any exemption from the registration requirements of the Securities and
Exchange Law of Japan and otherwise in compliance with applicable provisions of
Japanese law; and

 

(vii) such Placement Agent agrees that, at or prior to confirmation of sales of
the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

Except when the context otherwise requires, terms used in this Section 7(b) have
the meanings given to them by Regulation S.

 

8. Indemnity and Contribution. (a) The Company and Holdings jointly and
severally agree to indemnify and hold harmless each Placement Agent, each
person, if any, who controls any Placement Agent within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Placement Agent within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in either Memorandum (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), or caused
by any omission or alleged omission to state therein a material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Placement
Agent that is furnished to Holdings or the Company in writing by such Placement
Agent expressly for use therein.

 

(b) Each Placement Agent agrees, severally and not jointly, to indemnify and
hold harmless Holdings, the Company, their respective directors and officers and
each person, if any, who controls Holdings or the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the foregoing indemnity from Holdings and the Company to such
Placement Agent, but only with reference to information relating to such
Placement Agent that is furnished to Holdings or the Company in writing by such
Placement Agent expressly for use in either Memorandum or any amendments or
supplements thereto.

 

15



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. Incorporated, in the case of
parties indemnified pursuant to Section 8(a), and by the Company, in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 90 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative

 

16



--------------------------------------------------------------------------------

benefits received by the Company and Holdings on the one hand and the Placement
Agents on the other hand from the offering of the Securities or (ii) if the
allocation provided by clause 8(d)(i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause 8(d)(i) above but also the relative fault of the Company
and Holdings on the one hand and of the Placement Agents on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and Holdings on
the one hand and the Placement Agents on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Placement Agents, in each case as set forth in the
Final Memorandum, bear to the aggregate offering price of the Securities. The
relative fault of the Company and Holdings on the one hand and of the Placement
Agents on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and Holdings or by the Placement Agents and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Placement Agents’ respective obligations
to contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

 

(e) The parties agree that it would not be just or equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation (even if the
Placement Agents were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in Section 8(d). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, no Placement Agent shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities resold by it in the initial placement of such
Securities were offered to investors exceeds the amount of any damages that such
Placement Agent has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company and Holdings
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of

 

17



--------------------------------------------------------------------------------

any Placement Agent, any person controlling any Placement Agent or any affiliate
of any Placement Agent or by or on behalf of the Company, Holdings, their
respective officers or directors or any person controlling the Company or
Holdings and (iii) acceptance of and payment for any of the Securities.

 

9. Termination. The Placement Agents may terminate this Agreement by notice
given by you to the Company and Holdings, if after the execution and delivery of
this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the American Stock Exchange, the Nasdaq National
Market, the Chicago Board of Options Exchange, the Chicago Mercantile Exchange
or the Chicago Board of Trade, (ii) trading of any securities of the Company or
Holdings shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Final Memorandum.

 

10. Effectiveness; Defaulting Placement Agents. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date, any one or more of the Placement Agents shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Placement Agent or Placement Agents agreed but failed or refused to
purchase is not more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Placement Agents shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Placement Agents, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Placement Agent or
Placement Agents agreed but failed or refused to purchase on such date; provided
that in no event shall the principal amount of Securities that any Placement
Agent has agreed to purchase pursuant to this Agreement be increased pursuant to
this Section 10 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Placement Agent. If, on the
Closing Date, any Placement Agent or Placement Agents shall fail or refuse to
purchase Securities which it or they have agreed to purchase hereunder on such
date and the aggregate principal amount of Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Placement Agent or of the Company. In any such case either
you or the Company shall have the right to postpone the Closing Date, but in no
event for longer than seven days, in order that the required changes, if any, in
the Final Memorandum or in any

 

18



--------------------------------------------------------------------------------

other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Placement Agent from liability in
respect of any default of such Placement Agent under this Agreement.

 

If this Agreement shall be terminated by the Placement Agents, or any of them,
because of any failure or refusal on the part of the Company or Holdings to
comply with the terms or to fulfill any of the conditions of this Agreement, or
if for any reason the Company or Holdings shall be unable to perform their
respective obligations under this Agreement, the Company or Holdings will
reimburse the Placement Agents or such Placement Agents as have so terminated
this Agreement with respect to themselves, severally, for all out-of-pocket
expenses (including the reasonable fees and disbursements of their counsel)
reasonably incurred by such Placement Agents in connection with this Agreement
or the offering contemplated hereunder.

 

11. Counterparts. This Agreement may be signed in any number of counterparts,
which may be delivered by facsimile, each of which shall be an original, with
the same effect as if the actual signatures thereto and hereto were upon the
same instrument.

 

12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

13. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

Very truly yours, DEL MONTE CORPORATION By:  

/s/ Thomas E. Gibbons

--------------------------------------------------------------------------------

Name:   Thomas E. Gibbons Title:   Senior Vice President and Treasurer DEL MONTE
FOODS COMPANY By:  

/s/ Thomas E. Gibbons

--------------------------------------------------------------------------------

Name:   Thomas E. Gibbons Title:   Senior Vice President and Treasurer

 

Accepted as of the date hereof

 

Morgan Stanley & Co. Incorporated

Banc of America Securities LLC

Lehman Brothers Inc.

J.P. Morgan Securities Inc.

 

Acting severally on behalf of themselves and

        the several Placement Agents named in

        Schedule I hereto.

 

By:

   Morgan Stanley & Co. Incorporated

 

By:  

/s/ Bryan Andrzejewski

--------------------------------------------------------------------------------

Name:   Bryan Andrzejewski Title:   Executive Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Placement Agent

--------------------------------------------------------------------------------

  

Principal Amount of

Securities to be Purchased

--------------------------------------------------------------------------------

Morgan Stanley & Co. Incorporated

   $ 125,000,000

Banc of America Securities LLC

     62,500,000

Lehman Brothers Inc.

     31,250,000

J.P. Morgan Securities Inc.

     31,250,000

Total:

   $ 250,000,000



--------------------------------------------------------------------------------

SCHEDULE II

 

COMPANY SUBSIDIARY GUARANTORS

 

Star-Kist Samoa, Inc., a California corporation.

Mike Mac IHC, Inc., a Delaware corporation.

Marine Trading Pacific, Inc.

Star-Kist Mauritius, Inc.

 

C-1